Citation Nr: 0524516	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the left foot, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1946, February 1948 to July 1965, and March 1955 to 
July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the RO.  

In a VA Form 9 dated in October 2004, the veteran requested a 
personal hearing before a Veterans Law Judge.  The requested 
hearing was subsequently scheduled, and he was notified of 
the date and time of his hearing in a July 2005 letter.  
However, in a signed statement received in August 2005, he 
withdrew his request for a personal hearing.  



FINDING OF FACT

The service-connected arthritis of the left foot is shown to 
be manifested by a disability picture that more nearly 
approximates that of moderately severe impairment in the left 
foot, including subjective complaints of pain, swelling, and 
weakness, with limitations in standing and walking due to 
flare-ups.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 20 
percent, but no more, for the service-connected traumatic 
arthritis of the left foot have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
including Diagnostic Code 5284 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the evidence development letter dated October 
2003 in which the RO advised the veteran of the evidence 
needed to substantiate his claim.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

The Board notes that this letter was issued prior to the 
initial adjudication of his claim by the agency of original 
jurisdiction (AOJ).  The Board believes the content of that 
notice provided to the veteran substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate a claim for service 
connection, and that it advised him of his and VA's 
responsibilities under the VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo an examination in January 2003 to determine the 
severity of the service-connected disability.  

The Board recognizes that treatment records have not been 
obtained from Dr. D.S., a private physician who wrote a 
letter in support of the veteran's claim.  However, in the 
October 2003 VCAA letter, the RO specifically requested that 
the veteran submit any relevant medical records or that he 
complete enclosed authorization forms so that the RO could 
request those records on his behalf.  The veteran did not 
subsequently submit an authorization form for Dr. D.S.  

Accordingly, the Board is satisfied that VA has complied with 
the notice and duty to assist requirements of the VCAA and 
the implementing regulations to the extent possible under the 
circumstances.  38 U.S.C.A. §§ 5103, 5103A.  


II.  Analysis

The veteran is seeking an increased disability rating for the 
service-connected arthritis of the left ankle.  He 
essentially contends that the disability is more severe than 
is contemplated by the 10 percent rating currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability is currently evaluated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284, foot injuries, other.  

Under this code, a 10 percent rating contemplates moderate 
impairment, a 20 percent contemplates moderately severe 
impairment, and a 30 percent rating contemplates severe 
impairment.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  38 C.F.R. § 4.71a, DC 5284.  

Under 38 C.F.R. § 4.71a, DC 5010 (2004), arthritis due to 
trauma that is substantiated by X-ray findings is rated under 
the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003 (2004).  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.  

38 C.F.R. § 4.71a, DC 5271 (2004) provides for assignment of 
a 10 percent rating when there is moderate limitation of 
motion of the ankle, and a 20 percent rating when there is 
marked limited motion of the ankle.  

Having reviewed the complete record, the Board finds that the 
service-connected symptomatology more closely approximates 
the rating criteria supporting the assignment of a 20 percent 
rating under DC 5284.  

In this regard, the Board notes the report of a QTC 
examination conducted in January 2003 in which the veteran 
reported experiencing pain and swelling in his left foot.  He 
also reported experiencing weakness with standing and 
walking.  The examination revealed no deformity, but it did 
reveal moderate tenderness of the plantar surface.  

The examiner also noted pain on dorsiflexion of all toes in 
the left foot, and that he experienced some limitation in 
standing and walking.  It was noted that he had been 
prescribed orthopedic shoes, but that they had provided no 
relief.  The examiner noted a diagnosis of traumatic 
arthritis of the left foot.  

In a September 2004 letter, the veteran's private physician, 
Dr. D.S., indicated that the veteran had significant 
osteoarthritis at the first metatarsal cuneiform joint 
region, which caused acute flare-ups and osteoarthritic-type 
symptoms depending on his activity.  The physician noted that 
his condition was aggravated by just wearing normal shoe 
gear, and just by walking and standing.  

In short, the medical evidence demonstrates that the left 
foot disability is manifested by subjective complaints of 
pain, swelling, and weakness, with objective evidence of 
limitations in standing and walking due to flare-ups.  

In light of this evidence, the Board concludes the service-
connected arthritis of the left foot presents a disability 
more closely approximates that of moderately severe 
impairment in the foot, which warrants a 20 percent rating 
under DC 5284.  

The Board further finds, however, that the preponderance of 
the evidence is against finding that the disability is 
manifested by severe impairment so as to warrant a 30 percent 
rating under that code.  In this regard, the Board notes that 
the January 2003 VA examination revealed no evidence of 
limitation of motion in the ankle or toes, and no evidence of 
deformity.  

The examination also revealed that there was good alignment 
of the Achilles tendon with no drop foot and no claw foot 
bilaterally.  It was further noted that his gait was normal 
with no sign of abnormal weight bearing and no indication 
that he used an assistive device.  

In light of these findings, the Board concludes that the 
veteran's arthritis of the left foot is not manifested by 
severe impairment of the left foot.  

The Board has considered the potential applicability of DC 
5010, which pertains to traumatic arthritis, and DC 5271, 
which pertains to limitation of motion of the ankle.  
However, as noted herein above, the January 2003 QTC 
examination revealed no evidence of limitation of motion in 
the left ankle.  Therefore, the Board finds that compensable 
disability ratings are not warranted under DCs 5010 or 5171.  

There is also no evidence of ankylosis of the left ankle, or 
of malunion or nonunion in the bones of the left foot.  Thus, 
DCs 5270 and 5271 are not for application.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, the Court has also held that, where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the veteran's service-connected 
arthritis of the left foot has been evaluated using the 
criteria of DC 5284, which is not predicated on limitation of 
motion.  

Moreover, the Board has specifically determined that 
evaluations under the diagnostic codes that are predicated 
upon limitation of motion, are not warranted.  Therefore, 
under these circumstances, the Board believes that the 
provisions of 38 C.F.R. §§ 4.40 or 4.45 are not applicable.  
See Johnson, supra.  

Furthermore, although the medical evidence does demonstrate 
that the veteran experiences functional loss due to symptoms 
such as pain and swelling, this symptomatology was 
specifically considered by the Board in granting an increased 
rating of 20 percent rating for moderately severe impairment 
of the left foot.  

In summary, the Board finds that the veteran's symptomatology 
more closely approximates the rating criteria supporting the 
assignment of a 20 percent rating, but no more, for the 
service-connected traumatic arthritis of the left foot.  



ORDER

An increased evaluation of 20 percent for the service-
connected traumatic arthritis of the left foot is granted, 
subject to the regulations governing the payment of VA 
monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


